Citation Nr: 0406327	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from December 1941 to August 1942 and from November 
1945 to June 1946.  He was a prisoner of war (POW) of the 
Japanese government from April 9, 1942, to August 30, 1942.  
He died in October 2000.  The claimant is his surviving 
spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  

In a letter sent to the claimant in April 2002, the RO noted 
that it was not processing her claim for Dependency and 
Indemnity Compensation (DIC) which included the issue of DIC 
under the provisions of 38 U.S.C.A. § 1318.  The RO deferred 
review of the issue regarding DIC under 38 U.S.C.A. § 1318 
pending review of applicable regulations by the United States 
Court of Appeals for the Federal Circuit.  The stay on 
adjudication of such claims has since been lifted, and the 
issue is now ready for RO review.  Thus, the matter is 
referred to the RO for appropriate action.  

The claim for entitlement to accrued benefits will be 
addressed in the Remand portion of this decision.  This part 
of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  



FINDINGS OF FACT

1.  The veteran died in October 2000.  The immediate cause of 
death was listed as cardiopulmonary arrest, with aspiration 
pneumonia as an antecedent cause and pulmonary aspiration as 
an underlying cause.  

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  Neither cardiopulmonary arrest, aspiration pneumonia nor 
pulmonary aspiration were incurred in service and they are 
not presumptively related to the veteran's POW status.  

4.  The veteran had service as a member of the Philippine 
Commonwealth Army only, which is not deemed active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
death pension.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.312 (2003).

2.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form or instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form or to inform or assist the claimant 
with regard to the claims currently being reviewed.  The 
appellant was notified of the evidence necessary to 
substantiate her claims in a detailed letter from the RO 
dated in February 2002, as well as by the April 2002 rating 
decision and notice letter and the January 2003 Statement of 
the Case (SOC).  It appears from her contentions and 
arguments that she is fully aware of the relevant law and 
evidence germane to her claims on appeal, and is aware, as 
well, of the responsibilities that both she and VA share with 
respect to the development of the claims.  In the February 
2002 letter, she was asked to submit relevant evidence in her 
possession, i.e., information describing additional evidence 
or the evidence itself, to VA.  The VCAA-notice letter 
outlined what evidence VA had and what evidence was necessary 
to complete the claims.  The appellant was informed of her 
and VA's respective duties.  This letter predated the April 
2002 rating decision which denied the claims.  Therefore, the 
Board finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist, post-service private 
treatment records have been identified and obtained.  The 
claims are substantially complete.  The duty to assist also 
includes, when appropriate, the duty to conduct a medical 
examination.  See 38 U.S.C.A. § 5103A(d).  However, a medical 
opinion is not required in this claim as the appellant has 
provided no evidence of a causal connection between the 
disabilities that caused the veteran's death and his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  

It is clear that the claimant has nothing further to submit 
with regard to these claims, and adjudication of her claims 
can proceed.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.  
Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).



II.  Cause of death

The appellant, a widow of a Filipino soldier who fought 
during World War II, seeks service connection for the cause 
of the veteran's death.  Her main contention is that he was 
so deteriorated due to his POW experiences in the final years 
of his life that he was susceptible to the illness which 
eventually caused his death.  For the following reasons, the 
Board disagrees.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2003).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the veteran was a POW for more than 30 days.  In 
the case of a veteran who is a former POW and who was 
interned for not less than 30 days, certain diseases which 
become manifest to a degree of at least 10 percent at any 
time after active service, shall be considered to have been 
incurred in or aggravated by service, notwithstanding that 
there is no record of such disease during the period of 
service.   These diseases include avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if the veteran was interned in 
climactic conditions consistent with the occurrence of 
frostbite), post-traumatic osteoarthritis, peripheral 
neuropathy except when directly related to infectious causes, 
irritable bowel syndrome, or peptic ulcer disease.  This 
presumption can be rebutted where there is affirmative 
evidence to the contrary of intercurrent injury or disease.  
38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. §§ 3.307 
3.309(c) (2003).  The term beriberi heart disease includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  38 U.S.C.A. § 1112(b) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(c) (2003).
  
At the time of the veteran's death, service connection was 
not in effect for any disability.  His certificate of death 
shows that he died in October 2000.  The death certificate 
lists the immediate cause of death as cardiopulmonary arrest, 
due to or as a consequence of aspiration pneumonia, due to or 
as a consequence of pulmonary aspiration.  

The pertinent evidence includes records relating to the 
veteran's last hospitalization prior to his death, which show 
he became ill with respiratory and pulmonary problems, i.e., 
aspiration pneumonia, and was hospitalized in October 2000.  
Service medical records are negative for signs or symptoms of 
cardiopulmonary problems.  The veteran's heart and lungs were 
normal upon examination in March 1945.  He denied any wounds 
or illnesses in February 1946.

The veteran's July 1991 VA POW protocol examination shows 
that he was diagnosed with cataracts, myopia, 
arteriosclerotic fundi, mild interstitial fibrosis, 
arteriosclerotic heart disease with frequent PACs and 
tachycardia, urinary tract infection, and rectal polyp.  The 
examiner found that there was no residual evidence of 
inhumane treatment as a POW.  At that time, the veteran 
stated that he had beriberi during captivity, but denied any 
swelling of his legs or feet, muscles, or joints during 
captivity.  He also denied having pneumonia during captivity.  

Taking all the evidence into consideration, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  The first evidence of record showing the 
presence of any pulmonary or heart problems is dated many 
years following the veteran's separation from service.  The 
record lacks evidence of a nexus, or link, between these 
conditions and the veteran's active service.  There are no 
medical opinions or other competent evidence contained in any 
of the veteran's post-service medical records relating any 
pulmonary or cardiovascular disorder to any in-service 
finding or event.  There is also no medical evidence in the 
record at all tending to show that a chronic pulmonary or 
cardiovascular disorder was present during active service or 
within the first post-service year.  To the contrary, the 
veteran himself denied having pneumonia during service and 
the VA examiner in July 1991 stated that the veteran had no 
residual evidence of inhumane treatment as a POW.  The Board 
is cognizant that the veteran may have suffered from ischemic 
heart disease, which is a presumptive disability under  38 
U.S.C.A. § 1112(b); however, during his lifetime he denied 
experiencing any localized edema (swelling) during captivity.  
Therefore, service connection for ischemic heart disease is 
not warranted on this basis.  The veteran's own statements 
that he had beriberi during service are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

No competent evidence shows any disease or disability that 
materially or contributorily caused the veteran's death was 
in any way related to service.  The appellant has related the 
veteran's death to active service; however, she has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Under such circumstances, application of the benefit 
of the doubt rule is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Nonservice-connected death pension

The Affidavit for Philippine Army Personnel indicates that 
the veteran served as a Corporal from December 19, 1941, to 
August 15, 1945, with the Philippine Commonwealth Army.  
Certification forms also confirm his POW status from April 9, 
1942, to August 30, 1942, and that he served in the guerilla 
forces from November 1945 to June 1946.  

Verification of the veteran's service was accomplished in 
1991 during his earlier claims for service connection.  
Verification of service in AGUZ Form 632 received from the 
National Personnel Records Center in 1991 indicates that from 
beginning date of service to date of separation, the 
veteran's military history is determined to be as follows: 
beleaguered status from December 19, 1941, to April 8, 1942, 
POW status from April 9, 1942, to August 30, 1942, no 
casualty status from August 1942 to August 1945, AWOL from 
August 1945 to November 1945, and regular PA service from 
November 1945 to June 946.  

Service before July 1, 1946 in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except benefits under (1) contracts of 
National Service Life Insurance entered into before February 
18, 1946; (2) chapter 10 of title 37; and (3) chapters 11, 13 
(except section 1312(a), 23, and 24 (to the extent provided 
for in section 2402(8)) of this title. 38 U.S.C.A. § 107(a) 
(West 2003).

Service department certified recognized guerilla service and 
unrecognized guerilla service under a recognized commissioned 
officer only if the person was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, is included for compensation, dependency 
and indemnity compensation, and burial allowance. 38 C.F.R. § 
3.40(c), (d) (2003).

To establish basic eligibility for VA nonservice-connected 
death pension, certain types of service are required.  
Although the veteran's service qualified him for some 
benefits, it did not qualify him for nonservice-connected 
pension during his lifetime and it does not qualify the 
appellant, his widow, for nonservice-connected death pension 
benefits.  The provisions of 38 U.S.C.A. § 107 effectively 
bar an award of pension benefits for service in the organized 
military forces of the Philippines for any period prior to 
July 1, 1946.  This law has been held not to violate the 
United States Constitution.  See Quiban v. Veterans Admin., 
928 F.2d 1154, 1158 (D.C. Cir. 1991), reh'g denied (July 18, 
1991).

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, the appeal is denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.


REMAND

The RO denied the appellant's claim for accrued benefits on 
the grounds that she had not submitted a timely claim.  See 
38 C.F.R. § 3.1000(c).  The veteran died in October 2000.  He 
had filed a claim seeking service connection for POW-related 
diseases in August 2000.  The RO denied his claim in 
September 2000.  In March 2001, the appellant submitted a 
letter informing the RO of the veteran's death and requesting 
"Accrued Compensations."  She requested a claims form, 
which, although dated and signed by her in June 2001, was 
received at the RO in November 2001.  The March 2001 letter 
may be construed as the appellant's informal claim for 
accrued benefits.  Because a formal claim was received within 
one year, it is considered filed as of the date of receipt of 
the informal claim.  See 38 C.F.R. §§ 3.152, 3.155 (2003).  
Accordingly, the appellant submitted a timely claim for 
accrued benefits within one year of the veteran's death.  The 
claim must therefore be remanded to the RO for adjudication 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Additional action must also be taken in order to comply with 
VA's duty to notify and assist under the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Provide the appellant appropriate 
notification under the VCAA.  Such notice 
should 1) inform her about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for accrued benefits; 2) inform her 
about the information and evidence that 
VA will seek to obtain on her behalf; 3) 
inform her about the information or 
evidence that she is expected to provide; 
and 4) request or tell her to provide any 
evidence in her possession that pertains 
to the claim.

2.  As noted above, the appellant has 
submitted a timely claim for accrued 
benefits.  Readjudicate her claim for accrued 
benefits on the merits with application of 
all appropriate laws and regulations, and 
consideration of any additional information 
as a result of this remand.  If the decision 
with respect to the claim remains adverse to 
the appellant, she and her representative 
should be furnished a supplemental statement 
of the case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



